Citation Nr: 1038725	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-19 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to an 
increased rating for a cervical spine disability and a lumber 
spine disability.  In August 2010, the Veteran testified before 
the Board at a hearing in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  At his 
August 2010 hearing before the Board, the Veteran stated that the 
pain in his cervical spine and lumbar spine had worsened since 
the last VA examination in January 2008.  He stated that he 
suffers from constant neck pain and a knot on the left side that 
causes his head to tilt to the right.  He also contended that 
since the last examination, he had begun to experience pain that 
intermittently shot down his right leg.  He also contended that 
he could not walk for more than two feet without experiencing 
pain, and that he avoided stairs.  Although the last examination 
is not unduly remote, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disabilities.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Thus, a new examination is 
necessary in order to determine the current severity of the 
Veteran's spine disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
with an examiner who has not previously 
examined him to determine the nature and 
severity of his lumbar spine disability and 
cervical spine disability, and any associated 
neurological impairment.  The examiner should 
review the claims file and should note that 
review in the examination report.  Any 
opinion provided should be supported by a 
full rationale.  The examiner should 
specifically:

a)  Provide the range of motion of the 
lumbar spine and cervical spine 
(extension, forward flexion, left and 
right lateral flexion, and left and right 
rotation), expressed in degrees, and state 
whether there is any favorable or 
unfavorable ankylosis.

b)  Express any additional loss of 
function in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess motion, painful 
motion, fatigability, or incoordination.  
The examiner should express an opinion on 
whether pain significantly limits 
functional ability during flare-ups or 
when the back and neck are used 
repeatedly.  That determination should 
also, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

c)  Identify any associated neurological 
disabilities associated with the service-
connected lumbar spine and cervical spine 
disabilities.  The severity of each 
neurological sign and symptom should be 
reported.  The examiner should address the 
Veteran's complaints of numbness and 
radiating pain in the lower extremities 
voiced at his hearing before the Board in 
August 2010.  The examiner should conduct 
any appropriate neurological testing.  
Provide an opinion as to whether any 
neurological symptomatology equates to 
mild, moderate, moderately severe, or 
severe incomplete paralysis, or complete 
paralysis of the sciatic nerve.  Moreover, 
state whether any other nerve is affected 
and if so state the severity of the 
impairment of the nerve affected.

d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, report 
the duration of any incapacitating 
episodes over the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

2.  Then, readjudicate the claims.  If the 
decisions remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


